DETAILED ACTION

Prosecution Status
A non-final Office action was mailed on 08/25/2020 in which claims 4-11 and 13-24 were rejected under 35 USC § 101.  Applicant’s response received on 11/24/2020 has been entered.  Claims 4-11 and 13-24 remain pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-11 and 13-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Independent claims 4 and 14 are currently amended to recite a processor configured to (claim 4), and a similar method step (claim 14), of:
in response to receiving the purchasing approval from the third-party:
	receiving an input indicating that the purchase is to be deferred; and
	save, responsive to the receiving the input, purchase information as a data record associated with the customer data record, wherein the purchase information includes information about the one or more items; and
	defer the purchase subsequent to saving the purchase information.

	Although the Specification generally discloses a method for deferring payment (see Specification, ¶¶ 00127, 00147- 00150, 155), the Specification fails to disclose wherein deferring such a purchase as outlined in the three above-mentioned steps is in response to receiving the purchasing approval from the third-party, as recited in the claim.  Consequently, these newly added limitations constitute impermissible new matter, as one of ordinary skill in the art would not conclude that Applicant was in possession of the claimed invention at the effective filing of the present application.  All further claims are dependent on these independent claims and acquire this same deficiency.  

Response to Arguments
Applicant's Remarks have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
The claims have been amended to explicitly require a deferring of a purchase in response to receiving the purchasing approval from the third-party.  Although the Examiner concludes that these limitations are not obvious in view of the prior art of record, the Examiner notes that it is these same limitations that constitute new matter.  The Examiner notes that if Applicant were to remove the requirement that these steps be performed “in response to receiving approval from the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Killian et al. US 2009/0090783 A1 (Temporarily suspending a transaction to obtain required approvals)
Englund et al., US 2011/0231272 A1 (Retail mobile point of sale software application that can suspend a transaction, save the suspended transaction information, and subsequently, activate the suspended transaction)
Anderson et al., US 2013/0268379 A1 (Storing suspended transaction information)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A ZARE/               Primary Examiner, Art Unit 3649                                                                                                                                                                                         
Scott A Zare
1/19/2021